Welcome
I am pleased, on behalf of Parliament, to welcome the delegation from Indonesia that is here for the 5th Interparliamentary Meeting between our Parliament and the Parliament of Indonesia. We have been informed that the meeting held this morning was very useful and productive. There is a whole series of matters that are of common interest to both parties, and I would also like to highlight the interest shown in our work by our colleagues from the Indonesian Parliament. We thank you most heartily and wish you a very pleasant stay among us.
(Applause)